DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
According to MPEP 2163.03(V),
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002)

Regarding claim 18, the term “the first transmitter” encompasses the entire genus of transmitters, including wired transmitters, whereas the written description only discloses a wireless transmitter. Thus, in claim 18, a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Claim 19 depends from claim 18 and share the rejection.
Regarding claim 18, to the extent the term “the first transmitter” refers to a transmitter different from the “first wireless transmitter”, this term comprises new matter. The original specification does not teach a third transmitter in addition to the two wireless transmitters. Claim 19 depends from claim 18 and shares the rejection.
Regarding claim 19, the term “the first transmitter” encompasses the entire genus of transmitters, including wired transmitters, whereas the written description only discloses a wireless transmitter. Thus, in claim 19, a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 19, it is not clear whether the term “the first transmitter” refers back to the term “a first wireless transmitter” in claim 10, or indicates a different transmitter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0349862 A1 (“Harris”) in view of US 2009/0212377 A1 (“Vaganov”) and US 2013/0321355 A1 (“Teiblum”).
Regarding claim 1, Harris teaches a stylus (Abstract) comprising:
an elongated housing including a first end and a second end, wherein the second end is opposite the first end ([12], [17]);
a dual axial force sensor mounted on the second end, wherein the dual axial force sensor is configured to sense contact force applied by a user pressing against the dual axial force sensor ([15]-[17]);
a wireless transmitter configured to transmit output sensed by the dual axial force sensor (Abstract, [17], [20]) to the touch screen ([6]-[8], [28]); and
a controller configured to control transmission of the wireless transmitter ([20]).
Harris does not expressly teach a tri-axial force sensor rather than a dual axial force sensor. However, Vaganov teaches teach a tri-axial force sensor (Abstract; Figs. 1-7). The suggestion to apply this teaching of Vaganov to the teaching of Harris is present as the Harris already teaches a dual axis force sensor, which is comparable to the tri-axial force sensor taught by Vaganov. Furthermore, Vaganov teaches that its device may be used in smaller hand-held devices ([27], [61]). The motivation is to increase user input versatility.
Harris does not expressly teach a tip extending from the first end of the elongated housing, wherein the tip is configured to interact with a digitizer sensor of a touch screen; a first (i.e. different than that above) wireless transmitter configured to transmit a signal via the tip; a controller configured to control transmission of the first wireless transmitter. However, Teiblum teaches a tip extending from the first end of the elongated housing ([52], [58]), wherein the tip is configured to interact with a digitizer sensor of a touch screen ([52], [58]); a first wireless transmitter configured to transmit a signal to the touch screen via the tip ([52], [58]); a controller configured to control transmission of the first wireless transmitter ([52], [58]). The suggestion to modify the teaching of Harris by the teaching of Teiblum is present as both teach styluses that interact with touch screens. The motivation is to increase the versatility of the stylus for input.
Harris does not expressly teach a single controller configured to control transmission of the first wireless transmitter and the second wireless transmitter. However, combining separate parts into a single unit is considered obvious as an engineering design choice. See MPEP 2100.04(V)(B). It is known for a single controller to be able to control multiple functions, as shown, for example, by Harris ([9]; Fig. 4). The motivation to combine the two controllers into a single controller is to save space and avoid redundancy. Thus, before the effective filing date of the current application, the combination of Harris, Vaganov, and Teiblum would have rendered obvious, to one of ordinary skill in the art, the limitations of a second wireless transmitter configured to transmit output sensed by the tri-axial force sensor, and a controller configured to control transmission of the first wireless transmitter and the second wireless transmitter.
Regarding claim 2, Vaganov further teaches wherein the controller is configured to transmit cursor movement control commands based on output from two axes of the tri-axis force sensor ([36], [64]). The suggestion to apply this teaching to the combination is present as Harris and Vaganov both teach input devices for interacting with a display screen.
Regarding claim 3, Vaganov further teaches wherein the controller is configured to transmit button press command based on output from one axis of the tri-axial force sensor ([64]). The suggestion to apply this teaching to the combination is present as Harris and Vaganov both teach input devices with button functions.
Regarding claim 4, Vaganov further teaches wherein the tri-axial force sensor includes a magnetic encoder ([37]: magnetic sensors used to measure mechanical position/motion and convert to electrical signals are magnetic encoders).
Regarding claim 5, Vaganov further teaches wherein the tri-axial force sensor includes a resistive strain gauge encoder ([37]: a piezoresistive Wheatstone bridge is a type of resistive strain gauge encoder, as the resistive strain gauge is used to measure mechanical position/motion and convert to electrical signals).
Regarding claim 10, Harris teaches an apparatus (Abstract) comprising:
an elongated housing including a first end and a second end, wherein the second end is opposite the first end ([12], [17]);
a dual axial force sensor mounted on the second end, wherein the dual axial force sensor is configured to sense contact force applied by a user pressing against the dual axial force sensor ([15]-[17]);
a wireless transmitter configured to transmit output sensed by the dual axial force sensor (Abstract, [17], [20]) to the touch screen ([6]-[8], [28]); and
a controller configured to control transmission of the wireless transmitter ([20]).
Harris does not expressly teach a tri-axial force sensor rather than a dual axial force sensor. However, Vaganov teaches teach a tri-axial force sensor (Abstract; Figs. 1-7). The suggestion to apply this teaching of Vaganov to the teaching of Harris is present as the Harris already teaches a dual axis force sensor, which is comparable to the tri-axial force sensor taught by Vaganov. Furthermore, Vaganov teaches that its device may be used in smaller hand-held devices ([27], [61]). The motivation is to increase user input versatility.
Harris does not expressly teach a first (i.e. different than that above) wireless transmitter configured to transmit a signal. However, Teiblum teaches a tip extending from the first end of the elongated housing ([52], [58]), wherein the tip is configured to interact with a digitizer sensor of a touch screen ([52], [58]); a first wireless transmitter configured to transmit a signal to the touch screen via the tip ([52], [58]); a controller configured to control transmission of the first wireless transmitter ([52], [58]). The suggestion to modify the teaching of Harris by the teaching of Teiblum is present as both teach styluses that interact with touch screens. The motivation is to increase the versatility of the stylus for input by transmitting a signal via the tip.
Harris does not expressly teach a single controller configured to control transmission of the first wireless transmitter and the second wireless transmitter. However, combining separate parts into a single unit is considered obvious as an engineering design choice. See MPEP 2100.04(V)(B). It is known for a single controller to be able to control multiple functions, as shown, for example, by Harris ([9]; Fig. 4). The motivation to combine the two controllers into a single controller is to save space and avoid redundancy. Thus, before the effective filing date of the current application, the combination of Harris, Vaganov, and Teiblum would have rendered obvious, to one of ordinary skill in the art, the limitations of a second wireless transmitter configured to transmit output sensed by the tri-axial force sensor, a controller configured to control transmission of the first wireless transmitter and the second wireless transmitter.
Regarding claim 11, Vaganov further teaches wherein the controller is configured to transmit cursor movement control commands based on output from two axes of the tri-axis force sensor ([36], [64]). The suggestion to apply this teaching to the combination is present as Harris and Vaganov both teach input devices for interacting with a display screen.
Regarding claim 12, Vaganov further teaches wherein the controller is configured to transmit button press command based on output from one axis of the tri-axial force sensor ([64]). The suggestion to apply this teaching to the combination is present as Harris and Vaganov both teach input devices with button functions.
Regarding claim 13, Vaganov further teaches wherein the tri-axial force sensor includes a magnetic encoder ([37]: magnetic sensors used to measure mechanical position/motion and convert to electrical signals are magnetic encoders).
Regarding claim 14, Vaganov further teaches wherein the tri-axial force sensor includes a resistive strain gauge encoder ([37]: a piezoresistive Wheatstone bridge is a type of resistive strain gauge encoder, as the resistive strain gauge is used to measure mechanical position/motion and convert to electrical signals).
Regarding claims 16 and 18, Harris does not expressly teach a tip extending from the first end of the elongated housing, wherein the tip is configured to interact with a digitizer sensor of a touch screen; wherein the first transmitter is configured to transmit a signal via the tip. However, Teiblum teaches a tip extending from the first end of the elongated housing ([52], [58]), wherein the tip is configured to interact with a digitizer sensor of a touch screen ([52], [58]); a first wireless transmitter configured to transmit a signal via the tip ([52], [58]). The suggestion to modify the teaching of Harris by the teaching of Teiblum is present as both teach styluses that interact with touch screens. The motivation is to increase the versatility of the stylus for input. Thus, before the effective filing date of the current application, the combination of Harris, Vaganov, and Teiblum would have rendered obvious, to one of ordinary skill in the art, the limitations of a tip extending from the first end of the elongated housing, wherein the tip is configured to interact with a digitizer sensor of a touch screen; wherein the first transmitter is configured to transmit a signal via the tip.
Regarding claim 20, Harris teaches a stylus (Abstract) comprising:
an elongated housing including a first end and a second end, wherein the second end is opposite the first end ([12], [17]);
a dual axial force sensor mounted on the second end, wherein the dual axial force sensor is configured to sense contact force applied by a user pressing against the dual axial force sensor ([15]-[17]);
Harris does not expressly teach a tri-axial force sensor rather than a dual axial force sensor. However, Vaganov teaches teach a tri-axial force sensor (Abstract; Figs. 1-7). The suggestion to apply this teaching of Vaganov to the teaching of Harris is present as the Harris already teaches a dual axis force sensor, which is comparable to the tri-axial force sensor taught by Vaganov. Furthermore, Vaganov teaches that its device may be used in smaller hand-held devices ([27], [61]). The motivation is to increase user input versatility.
Harris does not expressly teach a tip extending from the first end of the elongated housing, wherein the tip is configured to interact with a digitizer sensor of a touch screen; a wireless transmitter configured to transmit a signal to the touch screen via the tip; a controller configured to control transmission of the wireless transmitter. However, Teiblum teaches a tip extending from the first end of the elongated housing ([52], [58]), wherein the tip is configured to interact with a digitizer sensor of a touch screen ([52], [58]); a wireless transmitter configured to transmit a signal to the touch screen via the tip ([52], [58]); a controller configured to control transmission of the wireless transmitter ([52], [58]). The suggestion to modify the teaching of Harris by the teaching of Teiblum is present as both teach styluses that interact with touch screens. Furthermore, Harris teaches a wireless transmitter (Abstract, [17], [20]) and controller ([20]), providing further suggestion to combine the teaching of Teiblum. The motivation is to increase the versatility of the stylus for input.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0349862 A1 (“Harris”) in view of US 2009/0212377 A1 (“Vaganov”) and US 2013/0321355 A1 (“Teiblum”) as applied to claim 1 above, and further in view of US 2018/0004309 A1 (“Kinrot”).
Regarding claim 9, Harris, Vaganov, and Teiblum do not expressly teach wherein the controller is configured to transmit input based on the tri-axial force sensor via the second wireless transmitter based on sensing pairing between the stylus and the touch-screen. However, Kinrot teaches wherein the controller is configured to transmit input via a wireless transmitter based on sensing pairing between the stylus and a device ([133]). The suggestion to apply this teaching to the teaching of Harris is present as both teach input styluses that transmit information wirelessly. The motivation is to implement the wireless communication with greater clarity and security. Thus, before the effective filing date of the current application, the combination of Harris, Vaganov, Teiblum, and Kinrot would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the controller is configured to transmit input based on the tri-axial force sensor via the second wireless transmitter based on sensing pairing between the stylus and the touch-screen.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment has successfully addressed the formal objection to claim 20. The objection has been withdrawn.
Applicant’s amendments have successfully addressed the rejections of claims 10-17 under 35 USC 112. Those rejections have been withdrawn.
Applicant did not amend the claims in order to address the rejections of claims 18-19 under 35 USC 112. Those rejections remain applicable to claims 18-19, as explained above.
Applicant's arguments regarding the prior art rejections of the claims have been fully considered but they are not persuasive.
Applicant argues that Vaganov does not teach using the tri-axial force sensor in a stylus to provide input to a screen that is separate from the stylus. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained above, Vaganov is relied upon for the teaching of a tri-axial force sensor. Harris (which teaches a dual-axial force sensor) and Teiblum are relied upon for the teachings of a stylus with wireless transmission to a separate touch screen, as explained in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692